12-4380
         Khatri Chhetri v. Holder
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A087 980 972
                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT
                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       DIPAK KHATRI CHHETRI,
14                Petitioner,
15
16                            v.                                12-4380
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                     Khagendra Gharti-Chhetry, New York,
24                                           NY.
25
26       FOR RESPONDENT:                     Stuart F. Delery, Acting Assistant
27                                           Attorney General; Linda S. Wernery,
28                                           Assistant Director; James E. Grimes,
29                                           Senior Litigation Counsel, Office of
30                                           Immigration Litigation, United
31                                           States Department of Justice,
32                                           Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Dipak Khatri Chhetri, a native and citizen of Nepal,

 6   seeks review of an October 10, 2012, decision of the BIA

 7   affirming the March 1, 2011, decision of Immigration Judge

 8   (“IJ”) Alice Segal, which denied his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Dipak Khatri Chhetri, No.

11   A087 980 972 (B.I.A. Oct. 10, 2012), aff’g No. A087 980 972

12   (Immig. Ct. N.Y. City Mar. 1, 2011).     We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

17   514 F.3d 233, 237 (2d Cir. 2008).     The applicable standards

18   of review are well-established.     Where an “IJ found [an

19   applicant] to be credible, we treat the events [ ] he

20   experienced in the past as undisputed facts.” Castro v.

21   Holder, 597 F.3d 93, 99 (2d Cir. 2010) (internal quotation

22   marks omitted). “The agency’s findings of fact are

23   conclusive unless any reasonable adjudicator would be

                                   2
 1   compelled to conclude to the contrary.” Id. (internal

 2   quotation marks omitted).   Accordingly, we review factual

 3   findings under the substantial evidence standard, which

 4   requires that findings have a basis in “reasonable,

 5   substantial and probative evidence in the record when

 6   considered as a whole.” Iouri v. Ashcroft, 487 F.3d 76, 81

 7   (2d Cir. 2007) (internal quotations marks omitted).

 8       The IJ reasonably concluded that Khatri Chhetri did not

 9   demonstrate that he was persecuted or holds a well-founded

10   fear of future persecution on account of political opinion.

11   Pursuant to the REAL ID Act, to establish that he was

12   persecuted “on account of” a political opinion, Khatri

13   Chhetri must show that the Maoist insurgents’ perception of

14   his political opinion was “at least one central reason” for

15   his persecution.   See 8 U.S.C. §§ 1101(a)(42),

16   1158(b)(1)(B)(i); Castro, 597 F.3d at 100.

17       Khatri Chhetri asserts that the Maoists targeted him

18   because: (1) his uncle was a member of the Nepalese army and

19   had anti-Maoist political views; and (2) they interpreted

20   his report of his uncle’s murder to the police as a

21   political act of support for the Nepalese government and

22   opposition to the Maoist cause.   A reasonable fact finder


                                   3
 1   would not be compelled to accept these arguments, however.

 2   Although Maoists murdered Khatri Chhetri’s uncle because of

 3   his uncle’s prior membership in the army and his refusal to

 4   aid them, there is no evidence that the Maoists targeted any

 5   other members of the uncle’s family.     In particular, the

 6   Maoists have not threatened or harmed Khatri Chhetri’s

 7   father, a retired military officer.

 8       Although an asylum applicant may satisfy the nexus

 9   requirement by showing that he was persecuted due to imputed

10   political opinion, regardless of whether the imputation is

11   accurate, the IJ reasonably concluded that Khatri Chhetri

12   did not provide sufficient evidence that his persecutors

13   believed he held anti-Maoist political opinions.     See

14   Delgado v. Mukasey, 508 F.3d 702, 706 (2d Cir. 2007).      The

15   BIA has recognized “[t]he difficulty of determining motive

16   in situations of general civil unrest,” such as the conflict

17   between Maoists and the Nepalese government.     In re S-P-, 21

18   I. & N. Dec. 486, 493 (BIA 1996).     In such circumstances,

19   “the evidence must be evaluated in the context of the

20   ongoing civil conflict to determine whether the motive for

21   the abuse in the particular case was directed toward

22   punishing or modifying perceived political views . . . ; was

23   part of the violence inherent in an armed conflict (i.e.,

                                  4
 1   lawful acts of war); or, was motivated by some other reason

 2   unrelated to asylum law.”   Id. at 493-94.

 3       Under these circumstances, the IJ did not clearly err

 4   by accepting one plausible interpretation of the Maoists’

 5   motives rather than another.   Although it is certainly

 6   possible that Maoist rebels deemed Khatri Chhetri’s police

 7   report a political act, it is equally plausible that they

 8   did not.   Hostile actions by paramilitary groups are not per

 9   se acts of persecution based on imputed political opinion

10   simply because those groups have political aims.       See INS v.

11   Elias-Zacarias, 502 U.S. 478, 482 (1992) (holding that

12   actions by anti-government guerrilla group with political

13   agenda are not automatically politically driven).      Here, the

14   only corroborating evidence Khatri Chhetri offered concerned

15   Maoist attacks on police stations in northwest Nepal,

16   evidence that does not bear on the insurgents’ motives for

17   targeting Khatri Chhetri. See 8 U.S.C. § 1158(b)(1)(B)(ii)

18   (granting IJ authority to request “evidence that

19   corroborates otherwise credible testimony”).    On this

20   record, it was thus not unreasonable for the IJ to infer

21   that the Maoists targeted Khatri Chhetri to avenge a

22   comrade’s death, rather than because they believed that he,

23   like his uncle, would oppose a Maoist regime.    See
                                    5
 1   Elias-Zacarias, 502 U.S. at 482; In re S-P-, 21 I. & N. Dec.

 2   at 493-97.

 3       Because the IJ reasonably concluded that Khatri Chhetri

 4   failed to demonstrate that political opinion was a central

 5   reason for his past persecution or feared future

 6   persecution, the agency did not err in denying his

 7   application for asylum and withholding of removal.   See 8

 8   U.S.C. §§ 1101(a)(42), 1231(b)(3)(A); 8 C.F.R.

 9   § 1208.16(b)(1).   As Khatri Chhetri did not challenge the

10   IJ’s denial of CAT relief before the BIA, and does not renew

11   his claim for such relief here, we deem that claim

12   abandoned.

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19
20
21




                                   6